Citation Nr: 1630719	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-41 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1976 to May 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.


REMAND

The Board finds that additional development is necessary before a decision may be rendered on appeal with respect to the claim to a TDIU.  Specifically, a VA examination must be performed to determine the current functional impairment associated with the service-connected bilateral knee disabilities.  Additionally, the electronic claims file should be referred to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) to determine whether a TDIU is warranted on an extra-schedular basis.

The Veteran underwent a right total knee replacement on November 2, 2015.  The record does not contain any evidence dated after the November 2015 surgical procedure describing the functional impairment associated with the service-connected bilateral knee disabilities.  The Veteran's knees were last examined by VA in September 2015 and records of private treatment for the Veteran's knees only date through April 2015.  Based on the current record, the Board cannot determine whether the Veteran's service-connected disabilities render him unemployable and a remand is necessary to obtain a VA examination of the bilateral knee disabilities.  

The Veteran is currently in receipt of a total schedular disability evaluation for his right knee disability under the criteria for rating a knee replacement (prosthesis).  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  Under this diagnostic code, a temporary 100 percent schedular rating is assigned for one year following the implantation of a knee prosthesis.  Thereafter, the knee is rated based on the severity of any chronic post-surgical residuals.  The RO determined that the Veteran's current 100 percent rating under Diagnostic Code 5055 would be in effect until January 1, 2017, at which time a 30 percent rating would be assigned, in accordance with a December 2015 rating decision.  Thereafter, from January 1, 2017, the Veteran's service-connected disabilities, i.e. his right and left knee disorders, would be evaluated at a combined 50 percent evaluation.  

Accordingly, based on the December 2015, the Veteran's service-connected disorders does not meet the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) prior to the November 2, 2015 knee replacement surgery, and from the period beginning January 1, 2017.  Nevertheless, the record contains considerable medical and lay evidence that suggest that the Veteran is unemployable due to his service-connected knee disabilities.  The TDIU claim must be referred to the Director of the Compensation and Pension in accordance with 38 C.F.R. § 4.16(b) to determine whether this benefit is warranted on a special extra-schedular basis.  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  However, the Board is obligated to make this referral.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include records from any private physicians who have treated the Veteran's right and/or left knee disabilities since April 2015.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the functional effects of his service-connected right and left knee disabilities on his ability to obtain and maintain employment.  The electronic claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

The examiner must record the active and passive range of motion of the bilateral knees on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected bilateral knee disabilities.  

The examiner must also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the bilateral knees.  The examiner must determine if the knee locks, and if so, the frequency of the locking.  

With respect to the service-connected residuals of a right knee replacement, the examiner must determine whether the knee manifests chronic residuals consisting of severe painful motion or weakness.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must comment on the functional effects caused by the Veteran's service-connected bilateral knee disabilities, to include limitations to standing, walking, and lifting.  The examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected bilateral knee disorders preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completion of the above, the RO must submit the Veteran's claim for entitlement to TDIU to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) during the periods before and after November 2, 2015.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be re-adjudicated.  The RO must consider whether the Veteran is entitled to special monthly compensation during the period beginning November 2, 2015 in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055, Note (2).  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

